 CENTRAL VALLEYTYPOGRAPHICAL UNION NO 46139Central Valley Typographical Union Local No46 andMcClatchy Newspapers,Publisherof the ModestoBee andGraphic ArtsInternationalUnion Local280 and International Printingand Graphic Com-municationsUnion Case 20-CD-468services, and advertises nationally sold products Ac-cordingly, we find, as the parties have stipulated, thattheEmployer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assert juris-diction hereinMay 26, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by McClatchy Newspapers, Pub-lisher of theModesto Bee, alleging that CentralValley Typographical Union, Local No 46, hereinalsocalledTypographers, had violated Section8(b)(4)(ii)(D) of the Act by engaging in certain pro-scribed conduct having an object of forcing or re-quiring the Employer to assign certain work to em-ployees represented by it rather than to employeesrepresented by either the Graphic Arts InternationalUnion, Local 280, herein called Photoengravers, orInternational Printing and Graphic CommunicationsUnion, herein called StereotypersPursuant to notice, a hearing was held beforeHearing Officer Joseph R Wirts on October 21 and22, 1975, at San Francisco, California All parties ap-peared at the hearing and were afforded full opportu-nity to be heard, to examine and cross-examine wit-nesses, and to present evidence bearing on the issuesThereafter, the Employer, the Typographers, thePhotoengravers, and the Stereotypers filed briefsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error The rulings are herebyaffirmed The Board has considered the briefs andthe entire record in this case and hereby makes thefollowing findingsITHE BUSINESS OF THE EMPLOYERMcClatchy Newspapers, publisher of the ModestoBee, is publisher of a newspaper of general circula-tion and during the last calendar year received grossrevenue in excess of $200,000 The Employer sub-scribes to interstate news services, including the As-sociated Press and United Press International wireIITHE LABOR ORGANIZATIONSThe parties stipulated, and we find, that the Ty-pographers, Photoengravers, and the Stereotypers arelabor organizations within the meaning of Section2(5) of the ActIIITHE DISPUTEA The Work in DisputeThe work in dispute consists of the NAPP plate-making process, its attendant work functions, andperforming routine maintenance and troubleshootingon the NAPP platemaking equipmentB Background and Facts of the DisputePrior to August 4, 1975, the paper was producedby the hot-metal process, using stereotype plates onthe letter pressNews stories, received in typewrittenform from the editorial room, were pasted up intopage form by composing room employees The com-posing room employees set the stories in lines of met-al type and assembled the type in a metal frame orchase Illustrative material was prepared in the pho-toengraving department from a pasteup receivedfrom the composing room The material was pho-tographed, and the resulting negative, after being in-spected for quality, was placed on a photosensitivemagnesium plate and the image burned into the pre-sensitized plate through the clear portions of the neg-ative by means of a light A micrometal plate pro-cessor hardened the image-bearing portionsNextthe plate went into an acid bath that removed thenon-image-bearing portions of the plate After againbeing inspected, the plate was trimmed and sent tothe composing room where it was locked into thechase along with the editorial material The stereo-typers took the chase and rolled a moist papiermache mat tight against the typeface, dried the matin a stay high machine, and placed the mat into acasting box Hot molten metal was poured into thebox which forced the lead against the front side ofthe mat and maintained the image desired, producinga semicylindrical lead plate which, after trimming,was fastened to the press and used to do the actualprinting of the newspaper page224 NLRB No 29 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn August 1975 the Employer converted to a cold-type system for all printing except classified adver-tisementsThe coldtype process dispenses with thesetting of lines of metal type in a chase and with thecasting of metal plates for the press Instead, com-posing room employees use various types of electron-ic photocomposition machines to set the type for acomplete page The page is pasted up and sent to thephotoengraving department and photographed Theresulting negative is returned to the composing roomwhere, through use of the NAPP platemaking sys-tem, a press-ready plate is producedThe platemaking system is comprised of two basicintegrated components the exposure unit and thesatellite automatic plate processor In addition, thereisa manual backup system which is used when theautomatic system is inoperative A composing roomemployee would position the negative on a photosen-sitive plastic plate in the exposure unit and expose itto an ultraviolet light source, resulting in a transfer-ence of the image on the negative to the plate Theplate is then placed on a belt entering the satelliteautomatic plate processor which carries it into thewash section where the plate is washed out with hotwater under pressure After the wash, the plate is au-tomatically carried to the oven section where theplate is subjected to an ultraviolet light that hardensthe plastic After hardening, the plate is automatical-ly removed from the oven and deposited into a pro-cess plate holder This whole process takes approxi-mately 4 minutesWhen the plate is needed on thepress, it is punched, trimmed, and crimped and sentto the pressroom for direct application to the printingpressTheTypographers,Photoengravers,and theStereotypers have traditionally represented, in sepa-rate units, certain of the employees in the Employer'smechanical departmentsUnder the hot-metal process at the Employer'splant, employees represented by the Typographershave operated the photosetting, videosetting, lino-type, and interface machines and performed all com-posing room work, including hand composition,typesetting, and makeup The employees representedby the Photoengravers prepared the negatives andproduced non-press-ready flat plates, while employ-ees represented by the Stereotypers made the castcurved or stereotype plate that went directly on thepressAt the time of the hearing, the Employer employed63 printers and machinists in its composing room, allrepresented by the Typographers Three photoen-gravers represented by the Photoengravers work inthe photoengraving department Immediately priorto the introduction of the NAPP platemaking system,the stereotypers represented by the Stereotypers wereeither transferred to other work or let go after receiv-ing severance payOn April 22, 1975, the Employer, by letter, notifiedthe Photoengravers that the paper would be install-ing the NAPP platemakmg system in the composingroom, and that the employees represented by the Ty-pographers would operate the system On April 23,1975, the Photoengravers informed the Employerthat by virtue of its contract it had jurisdiction overthe platemaking process, and that consequently thePhotoengravers expected the new platemaking equip-ment to remain under its jurisdiction The Employerrejected this claim by letter dated April 25, 1975, andreiterated its assignment of the work to the Typogra-phers Thereafter, on May 1, 1975, the Photoengrav-ers requested arbitration of the issue pursuant to itscollective-bargaining agreement with the EmployerSubsequently, on July 3, 1975, the Typographerswarned the Employer by letter that "we reserve theright to take such economic action as we deem prop-er in the protection of our work jurisdiction " Theyalso stated that they were unwilling to participate inan arbitration over the work jurisdiction with thePhotoengraversMr Lane, industrial relations man-ager of the Employer, telephoned Mr Pike, presidentof the Typographers, and asked him what he meantby "economic action " Pike said that if the Employerwithdrew its work assignment to the composing roomemployees or did anything else which might causemembers of the Typographers to lose the NAPPplatemaking work his Union would strike and pickettheModesto Bee Pike also said that if the Employerentered into arbitration with the Photoengravers theTypographers would strike the Modesto Bee There-after, on July 17, 1975, the Employer filed the instantcharge alleging that the Typographers, by threaten-ing to strike to retain jurisdiction over the disputedwork, violated Section 8(b)(4)(D)C The Contentions of the PartiesThe Employer contends that the disputed workshould be left as assigned to employees representedby the Typographers, that this dispute is properlybefore the Board because of the Typographersthreat, and that the assignment is consistent with fac-tors of efficiency and economy, skills in the opera-tion of, maintenance of, and troubleshooting for theNAPP platemaking system, and the training and ex-perience which the employees possessThe Typographers agrees with the Employer's po-sition on the merits, but apparently does not rely ontheEmployer's preference in contending that thework in dispute should be awarded to employees itrepresents CENTRAL VALLEY TYPOGRAPHICAL UNION NO 46141The Photoengravers contends that the work shouldbe assigned to employees it represents because of thefollowing factors its collective-bargaining agree-ment, area practice, job impact, skills, and efficiencyThe Stereotypers predicates its claim for the workon its collective-bargaining agreement, the tradi-tional division of work at the Employer's plant, skills,and job impact'D Applicability of the StatuteBefore the Board may determine a dispute pur-suant to Section 10(k) of the Act, it must be satisfiedthat there is reasonable cause to believe that Section8(b)(4)(D) has been violated, and that there is noagreed-upon method for the voluntary adjustment ofthe disputeIn the instant case, we find that there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated, in view of the fact that the Typographers in-formed the Employer, orally and in writing, that itwould resort to economic action against the Employ-er and would strike the Employer should the work bereassigned to employees represented by the Photoen-gravers Furthermore, based on the record before us,there is at present no agreed-upon method for thevoluntary adjustment of this disputeUnder thesecircumstances, we find that it will effectuate the poli-cies underlying Sections 10(k) and 8(b)(4)(D) of theAct for us to determine the merits of the disputeAccordingly, we find that this dispute is appropriatefor resolution under Section 10(k) of the ActE Merits ofthe DisputeAs the Board stated inJ A Jones ConstructionCompany,2we shall determine the appropriate assign-ment of the disputed work in each case presented forresolution under Section 10(k) of the Act only aftertaking into account and balancing all relevant fac-torsWe set forth below those factors which we findrelevant in determining the dispute herein1Certification and collective-bargainingagreementsThe record contains no evidence with regard toBoard certification of any of the labor organizationsto represent employees in the dispute hereiniThe Stereotypersclaimsthat the 10(k) proceeding should be dismissedas untimelybecause ofits allegedcontract with the Employer2 International Associationof Machinists Lodge No 1743, AFL-CIO (J AJones Construction Company)135 NLRB 1402 (1962)The Employer has current collective-bargainingagreements with the Typographers and Photoengrav-ers, but not with the Stereotypers 3 Section 16 of theEmployer's contract with the Photoengravers pro-vides, in relevant partThe Employer agrees that in the event of theinstallation of machines or processes to be usedas an evolution of or substitution for currentPhotoengraving Department machines or pro-cesses covered in the Jurisdiction clause of thisAgreement, such machines or processes must beoperated by employees under this AgreementThe production of printing plates via the NAPPplatemaking system is similar in many details to theproduction of the flat magnesium plates previouslyprepared in the photoengraving department There-fore, the Photoengravers contends that section 16 ofitscontract favors awarding the disputed work toemployees it represents inasmuch as the NAPP plate-making system, while not specifically mentioned inthe contract, is a substitution for and/or evolution ofthe work traditionally performed by them and is notrelated to any work previously performed by the ty-pographers or stereotypersThe Typographers contract states that its jurisdic-tion covers "all composing room work " Since theNAPP platemakmg equipment is located in the com-posing room, the Employer and Typographers arguethat the disputed work belongs to the TypographersWe find that the jurisdictional clauses of both con-tracts on their face appear to preserve the traditionalwork performed by the employees represented by thedisputing labor organizations in their respective de-partmentsWe further find that neither of the con-tracts expressly covers the work in dispute herein,namely, operation of the NAPP platemakmg system 4While the NAPP system eliminates the platemakingfunction performed by the photoengravers, the pho-toengravers never made the press-ready plates Onthe other hand, however, composing room employeesnever engaged in the actual platemaking processTherefore, we do not accord controlling weight toany collective-bargaining agreement in making ourdetermination3The contract with the Stereotypers expired on December 31 1973 andalthough the expired contracttermswere followed on a day-to day basispending negotiations no newagreementwas ever executed Thus when theNAPP platemaking system wasinstalled,the stereotypedepartment wasclosed and the employees were either transferredto other departments orseparated4 The recordcontainsevidence with regardto the bargaininghistory ofthe jurisdictionalclause in thephotoengravers contract However we find itunnecessary to consider that evidence at anylength here inasmuch as we aresatisfied thatat bestit onlyconfirmsour finding that the disputed work isnot covered by the contract 142DECISIONS OF NATIONAL LABOR RELATIONS BOARD2 Employer preferenceThe Employer assigned the work, and prefers anaward, to employees represented by the Typogra-phers This factor favors an award to employees rep-resented by the Typographers3SkillsSince the NAPP platemaking system is fully auto-mated, the operator does not require any specialskills,with the possible exception of an occasionalneed to inspect a negative This is so for employeesrepresented by the Typographers who are performingthe disputed work satisfactorily after a brief trainingperiod, and there is no reason on the record to be-lieve that employees represented by the Stereotyperscould not be trained equally quickly However, therecord makes it clear that the skills and experience ofphotoengravers in working with negatives and pro-ducing flat magnesium plates are more adaptable tooperating the NAPP platemaking system On theother hand, the degree of skill and knowledge re-quired to perform troubleshooting on the NAPPequipment is inverse to that required to operate theequipment Neither the employees represented by thePhotoengravers nor those represented by the Stereo-typers possess the background and experience inmaintainingand troubleshooting for electronicequipment that the machinists in the composingroom represented by the Typographers have Thesemachinists already know how to repair, maintain,and troubleshoot on various types of electronic cold-type equipment installed in the composing room Us-ing the same skills and diagnostic instruments andworking on the same types of electrical components,themachinists perform similar maintenance andtroubleshooting on the NAPP equipment Thus,these skills are transferable to the NAPP equipment,and the same maintenance and monitoring equip-ment which the machinists use to keep other compos-ing room equipment operating are also required tomonitor the NAPP unitsMoreover, the chief machinist, who took a 2-yearnight course in electricity and electronics, has taken aspecial course in maintaining the NAPP equipmentand has been instructing the other machinists Ac-cordingly, we find that the factor of skills tends tofavor award of the disputed work to employees rep-resented by the Typographers4 Economy and efficiencyThe Employer's witness testified that economy andefficiency were the prime reasons for the assignmentof the disputed work to composing room employeesrepresented by the Typographers Platemaking is anintegral part of composing room operations and itsclose proximity to other composing room functionsand equipment makes for a logical and efficient flowof productionMoreover, the capacity of the NAPPplatemaking system is such that it can turn out thedaily demand for plates while operating only 2-1/2hours a day This period is not concentrated, howev-er, into a continuous timespan, but is spaced out overthemorning and early afternoon Thus, when theNAPP system is not operating, the employees areavailable to perform other assignments in the com-posing room which is permitted under the collective-bargaining agreement with the Typographers Addi-tionally, there is more "soft time"-time spent on ar-ticlesthatwillappear in future issues-in thecomposing room so that the additional work require-ments created by the NAPP system can be absorbedby the present complement of employees On theother hand, the Employer would lose this flexibilityof moving employees back and forth if the disputedwork was assigned to employees represented by theStereotypers and it would have to hire stereotypers,paying them a day's wages for 2-1/2 hours' work Asfor photoengravers, the Employer admits that theycould now absorb an additional 2-1/2 hours of work,but contends that the idle time of the photoengraversdoes not coincide with the demands for platemakingand, therefore, it would have to hire two or threemore photoengravers dust to make plates in order tomeet production deadlines In view of these consider-ations,we find that the factors of efficiency andeconomy favor an award to the employees repre-sented by the Typographers5Area and industry practiceThe Employer, the Typographers, and the Pho-toengravers each introduced evidence to support itsrespective contentions relative to the assignment ofNAPP platemaking in the area and industryWefind, however, that the evidence introduced by theparties does not establish any clear and consistentpractice which would assist us in making our deter-mination Accordingly, we find that this factor doesnot support any one union over any other6 Job impactThe record shows that upon the introduction oftheNAPP system the stereotype department wasclosed and the four stereotypers were either transfer-red or separated The photoengraving department isstillmanned by three photoengravers, Donald Leng- CENTRAL VALLEY TYPOGRAPHICAL UNION NO 46143ling, the production manager, testified that by as-signing the work to the typographers two or threesituations in the composing room were saved Onthese facts, consideration of the job impact factorfavors employees represented by the StereotypersHowever, this factor is insufficient by itself to over-come the other factors discussed above which favoran award of the disputed work to employees repre-sented by the TypographersConclusionUpon the record as a while and after full consider-ation of all relevant factors, we conclude that theemployees represented by the Typographers are enti-tled to perform the work in disputeWe reach thisconclusion upon the basis of the Employer's prefer-ence and assignment of the disputed work to theseemployees, and the fact that efficiency and economyare furthered by such assignment of the work Ac-cordingly, we shall determine the dispute before usby awarding the disputed work at the Modesto BeeinModesto, California, to employees who are repre-sented by the Central Valley Typographical Union,Local No 46, but not to that Union or its membersOur present determination is limited to the particularcontroversy which gave rise to this proceedingDETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of DisputeEmployees employed by McClatchy Newspapers,Publisher of the Modesto Bee, who are representedby Central Valley Typographical Union, Local No46, are entitled to perform the work of the NAPPplatemaking process, its attendant work functions,and routine maintenance and troubleshooting on theNAPP platemaking equipment at the Employer'splant in Modesto, California